COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Rajfik Dominique Keating v. The State of Texas

Appellate case number:      01-19-00981-CR

Trial court case number:    1644110

Trial court:                183rd District Court of Harris County

       A jury convicted appellant, Rajfik Dominique Keating, of the offense of murder,
and assessed his punishment at confinement for fifty years. The trial court appointed
Thomas J. Lewis to represent appellant on appeal. Appointed counsel has filed a motion
to withdraw as appellant’s counsel, stating that he “has accepted a position with the Office
of the Public Defender in Santa Fe, New Mexico,” requiring him to move out of the State,
and further, that “[a]s a public employee, [Lewis] is precluded from outside employment.”
       Accordingly, we abate the appeal and remand the case to the trial court to determine
whether appointed counsel, Thomas J. Lewis, should be allowed to withdraw from
representing appellant on appeal. If counsel is allowed to withdraw, the trial court is
directed to appoint counsel, at no expense to appellant, to represent him on appeal. See
TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(a), (b)(1), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s orders, and any findings or recommendations, with this Court no later than 30
days from the date of this order.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Terry Adams______
                    Acting individually  Acting for the Court

Date: __December 29, 2020___